Title: From Thomas Jefferson to Benjamin Walker, 15 March 1808
From: Jefferson, Thomas
To: Walker, Benjamin


                  
                     Sir 
                     
                     Washington Mar. 15. 08.
                  
                  I must pray that this letter be deemed confidential, & especially that the person who is the subject of it may not know that it has been written. the inclosed, as you will see, is from a M. de Ronnhorst who says he was many years an officer in the Prussian service, and that he is well acquainted with the service of the light artillery, as now practised by the French. it is probable we shall have occasion for an instructor in this important improvement in the military art; and as yet we have no person fixed on for that service. as the writer refers us to you for his character, I must pray you to give it to me with entire candor, under the assurance that it will remain unknown but to the Secretary at War & myself. what I wish you to satisfy yourself and us of is 1. whether he is thoroughly master of the French service of light artillery. 2. his capacity. & 3. his character, temper &c. you know that the K. of Prussia discharged many of his officers after the first disgraces of his arms. it would be material to find out whether this may not be one of them. taking time for obtaining the necessary information, I will thank you for a communication of it when obtained. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               